DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the December 8, 2020 Office Action, filed March 8, 2021, is acknowledged.  Applicants previously canceled claims 3-12, 14, 16-19, 21, 23-38, 40-49, 52, 54, 57-65, 67, 69, 71, 74-76, 78-87, and 95, and now cancel claim 55.  Applicants amend claims 1, 13, 15, 53, 56, 66, 68, 77, 92, 94, 102, and 105, and add new claim 106.  Claims 70 and 72-73 remain withdrawn from consideration as being directed to a non-elected invention.  Claims 1-2, 13, 15, 20, 22, 39, 50-51, 53, 56, 66, 68, 77, 88-94, 96-106 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed December 8, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Objections
Claim 94 is objected to because of the following informalities:  
At claim 94, line 2, the disorders of Tables A, B, or C should be listed, rather than noted as being found in Tables A, B, or C.  In addition, “or” should be changed to “and” when the disorders are listed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 91, 102, and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 91, line 11, it is not clear what is meant by “minimal negative impact on cell function.”  How much negative impact is permitted in order to be considered minimal?  Further, there is insufficient antecedent basis for this limitation in the claim because there are no other limitations relating to any minimal negative impact..
At claim 102, lines 3-4, it is not clear if the phrase “the strands” in the chromatin DNA refers to the opposite strands at lines 6-7 of claim 1 or the at least one chromatin strand at line 13 of claim 1.
At claim 105, lines 3-4, it is not clear if the phrase “the strands” in the chromatin DNA refers to the opposite strands at lines 6-7 of claim 1 or the at least one chromatin strand at line 13 of claim 1.

Response to Amendments and Arguments
With the exception of the rejection to claim 91 relating to the phrase “minimal negative impact,” Applicants’ arguments and amendments with regard to the rejections set forth in the February 20, 2020 Office Action are deemed to be persuasive, and therefore these rejections are withdrawn.
Regarding the rejection to claim 91, it is noted that the phrase “minimal negative impact” is not defined as to how much of a negative impact is permissible in order to be encompassed by the claims.  
In addition, new objections to the claims and rejections under 35 U.S.C. § 112(b)/second paragraph are set forth above.

Allowable Subject Matter
Claims 1-2, 13, 15, 20, 22, 39, 50-51, 53, 56, 66, 68, 77, 88-90, 92-93, 96-101, 103-104, and 106 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636